        Case 1:13-md-02481-PAE Document 1263 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 IN RE ALUMINUM WAREHOUSING
 ANTITRUST LITIGATION
                                                                   13-md-2481 (PAE)
 This Document Relates To:
                                                                   14-cv-3116 (PAE)
 In re Aluminum Warehousing Antitrust
                                                                         ORDER
 Litigation (Direct Purchaser Plaintiffs),
 No. 14-cv-3116-PAE (S.D.N.Y.)



PAUL A. ENGELMAYER, District Judge:

        The Court directs the parties to file the presentations used in connection with yesterday's

oral argument, as attachments to letters filed via ECF. The Court grants permission for the

parties to redact any information subject to the Protective Order in this case from the public

version of the filings.



        SO ORDERED.


                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: June 26, 2020
       New York, New York
